Citation Nr: 0935001	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-26 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
residuals of a fracture of the tip of the right fibula.

2.  Entitlement to a rating higher than 30 percent for 
residuals of a right spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran had active military service from April 1950 to 
August 1953 and from January 1955 to October 1963.  

His appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO, among other things, granted an increased rating from zero 
to 30 percent for his already service-connected residuals of 
right spontaneous pneumothorax, as well as an increased 
rating from zero to 10 percent for his already service-
connected residuals of a fracture of the tip of the right 
fibula.

The March 2005 rating decision on appeal also denied the 
Veteran's claims for service connection for diabetes 
mellitus; coronary artery disease; numbness of the arms, 
hands, and feet; insomnia; and hypertension.  These claims 
were adjudicated by the Board in a December 2008 decision and 
are thus no longer on appeal.  

In December 2008, the Board also remanded the claims for 
higher ratings for his service-connected residuals of right 
spontaneous pneumothorax, as well as his service-connected 
residuals of a fracture of the tip of the right fibula, for 
additional evidentiary development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right ankle demonstrates motion from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion, 
with no additional loss of motion after repetitive use.

2.  Pulmonary function testing during two VA examinations 
showed the Forced Expiratory Volume in one second (FEV-1) 
value to be between 63 and 70 percent of the predicted value, 
the FEV-1 to Forced Vital Capacity (FVC) ratio to be between 
70 and 72 percent of the predicted value, and the lowest 
diffusion capacity of carbon monoxide, single breath, 
(DLCO)(SB) value to be 98 percent of the predicted value.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for a disability rating 
higher than 10 percent for residuals of a fracture of the tip 
of the right fibula.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2008).

2.  The criteria have not been met for a disability rating 
higher than 30 percent for residuals of a right spontaneous 
pneumothorax.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6604 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

A review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  That is, by way of letters dated in 
December 2004, August 2006, November 2006, and January 2009, 
the Veteran was advised of the evidence needed to 
substantiate his claims and apprised of what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  For a claim, as here, pending 
before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was 
amended to eliminate the requirement that VA also request 
that he submit any evidence in his possession that might 
substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).  

The Board sees that only the December 2004 letter was issued 
prior to the initial adjudication of the Veteran's claims in 
June 2001, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  But since 
providing all necessary VCAA notice, the AMC has 
readjudicated his claims in an SSOC issued in August 2009.  
This is important to point out because the Federal Circuit 
Court has held that an SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the statement of the case (SOC) or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, for 
an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id.  The Court 
in Vazquez-Flores also held that the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0 percent, i.e., 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id. 

The Board notes that, on remand, the Veteran was issued a 
letter in January 2009 that complied with the Court's holding 
in Vazquez-Flores.  In any event, however, this decision was 
recently overturned by the Federal Circuit in Vazquez-Flores 
v. Shinseki, __ F.3d __ WL 2835434 (Fed. Cir.).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be veteran 
specific."  Similarly, "while a veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2008).  All pertinent records 
have been obtained that the Veteran and his representative 
identified as relevant to his claims.  38 C.F.R. 
§ 3.159(c)(2).  He was also afforded several VA compensation 
examinations to assess the severity of his service-connected 
disabilities.  Indeed, on remand, VA afforded the Veteran 
recent VA examinations in March 2009, both of which are 
adequate for rating purposes.  The Board is thus satisfied 
the RO has substantially complied with the December 2008 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.

II.  Increased Rating for 
Residuals of a Fracture of 
the Right Ankle

The Veteran fractured his right ankle while on active duty.  
As a result, the RO granted service connection and initially 
assigned a noncompensable (zero percent) rating for residuals 
of a fracture of the right ankle.  In December 2003, the 
Veteran filed a claim for increased compensation benefits.  
The RO granted a higher rating of 10 percent for this 
disability, effective from the date of claim in December 
2003.  Therefore, the issue on appeal is whether he is 
entitled to a disability rating higher than 10 percent for 
his service-connected right ankle disability.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (a Veteran is presumed to be 
seeking the highest possible rating unless he specifically 
indicates otherwise).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
temporal focus for adjudicating an increased-rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right ankle disability has been assigned a 10 
percent rating under DC 5271, for limitation of motion of the 
ankle.  This code provides a 10 percent rating for moderate 
limitation and a 20 percent rating for marked limitation of 
motion of the ankle.  A disability rating greater than 20 
percent is not provided under this diagnostic code.  See 
38 C.F.R. § 4.71a, DC 5271.  

Unfortunately, words such as "moderate" and "marked" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  However, the Schedule for Rating 
Disabilities also provides some guidance by defining full 
range of motion of the ankle as zero to 20 degrees of 
dorsiflexion and zero to 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II (2008).   

The evidence shows that the Veteran's right ankle disability 
was properly rated at the 10 percent level during the entire 
period at issue.  In this regard, two VA examinations 
performed in November 2004 and March 2009 noted that his 
right ankle had full motion, with 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  In light of these 
findings, the evidence does not support a finding of marked 
limitation of motion as required for a 20 percent rating 
under DC 5271.  

The Board also finds that a disability rating higher than 10 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the left 
ankle.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  Since the Veteran's 
right ankle has normal motion, it appears that the 10 percent 
rating has been assigned based on the Veteran's complaints of 
painful motion.  Thus, the Veteran's pain has been fully 
compensated in the currently assigned 10 percent rating.  In 
addition, both VA examination reports note that there was no 
additional loss of motion after repetitive use.  Thus, there 
is simply no basis to assign a disability rating higher than 
10 percent pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

The Board also finds that no other potentially applicable 
diagnostic code affords the Veteran a disability rating 
higher than 10 percent for his right ankle disability.  In 
this regard, there is no evidence that his right ankle is 
manifested by ankylosis (DC 5270 and 5272) or malunion (DC 
5273).  See 38 C.F.R. § 4.71a, DCs 5270, 5272 and 5273 
(2008).  In this regard, both VA examination reports indicate 
that there was no malunion of the right ankle, thereby 
precluding consideration of DC 5723.  Moreover, ankylosis is 
defined as the immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See, e.g., Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Since the Veteran's right 
ankle has normal motion, it clearly is not ankylosed.  For 
these reasons and bases, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 10 percent for the Veteran's residuals of a 
fracture of the tip of the right fibula.  And as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

III.  Increased Rating for 
Residuals of Right 
Spontaneous Pneumothorax

The Veteran suffered a spontaneous pneumothorax of the right 
lung in July 1955, with recurrence in September 1955 that 
resulted in surgery.  The RO granted service connection and 
initially assigned a zero percent disability rating for 
residuals of right spontaneous pneumothorax.  In December 
2003, the Veteran filed a claim for increased compensation 
benefits.  In March 2005, the RO granted a higher rating of 
30 percent for this disability, effective retroactively from 
the date of claim in December 2003.  Thus, the issue on 
appeal is whether he is entitled to a disability rating 
higher than 30 percent for this disability.  See AB, 6 Vet. 
App. at 38.

A traumatic chest wall defect, including pneumothorax, is 
rated according to a general rating formula for restrictive 
lung disease.  Under this formula, the disability rating 
assigned is a function of spirometric values for certain 
values generated by pulmonary function testing.  A 30 percent 
rating is provided where the FEV-1 is 56 to 70 percent of the 
predicted value, or the FEV-1 to FVC ratio is 56 to 70 
percent, or the DLCO is 56 to 65 percent of the predicted 
value.  See 38 C.F.R.  § 4.97, DC 6843.  The next higher 
rating of 60 percent for requires an FEV-1 of 40 to 55 
percent predicted; an FEV-1/FVC ratio of 40 to 55 percent 
predicted; or a DLCO (SB) of 40 to 55 percent predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Id. 

A 100 percent rating is warranted if the following findings 
are demonstrated: an FEV-1 of less than 40 percent predicted; 
or an FEV-1/FVC ratio of less than 40 percent predicted; or a 
DLCO (SB) of less than 40 percent predicted; or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation); or cor pulmonale 
(right heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization); or episode(s) of acute respiratory failure; 
or if outpatient oxygen therapy is required.  Id.

The American Lung Association/American Thoracic Society 
Component Committee on Disability Criteria recommends testing 
for pulmonary function after optimum therapy.  The results of 
such test reflect the best possible functioning of an 
individual, and are the figures used as the standard basis of 
comparison of pulmonary function.  61 Fed. Reg. 46720-46731, 
46723 (Sept. 5, 1996).

Applying the above criteria to the facts of this case, the 
Board finds no basis to assign a disability rating greater 
than 30 percent for the Veteran's residuals of right 
spontaneous pneumothorax.  Pulmonary function testing was 
performed during two VA examinations.  Results from both 
tests do not support the Veteran's claim for a rating higher 
than 30 percent.  

The first pulmonary function test, performed in November 
2004, revealed a pre-bronchodilator FEV-1 value of 56 percent 
predicted, and a pre-bronchodilator FEV-1/FVC ratio of 69 
percent predicted.  A DLCO value was not listed.  The second 
pulmonary function test, performed in conjunction with a 
March 2009 VA examination, revealed an FEV-1 value of 70 
percent predicted, an FEV-1/FVC ratio of 76 percent 
predicted, and a DLCO value of 98 percent predicted.  

The Board notes that each of the above values is greater than 
55 percent, thereby precluding a disability rating greater 
than 30 percent under DC 6843.  The Board is aware that a 
February 2006 pulmonary function test at the Mayo Clinic 
revealed a pre-bronchodilator FEV-1 value of 54 percent 
predicted.  Although this isolated finding appears to be 
consistent with a 60 percent rating, since it was pre-
bronchodilator, it is insufficient to grant a 60 percent 
rating. 

In addition, the VA examination reports, as well as private 
treatment records, makes no reference to maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  Thus, the criteria for a 60 percent disability 
rating have not been met.  Also, the Veteran's disability due 
to residuals of right spontaneous pneumothorax does not meet 
the criteria for a 100 percent disability rating, as there is 
also no evidence of maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, an episode of acute respiratory 
failure, or the use of oxygen therapy.  For these reasons and 
bases, the Board finds that the preponderance of the evidence 
is against a disability rating higher than 30 percent for the 
Veteran's residuals of right spontaneous pneumothorax.  As 
such, the doctrine of reasonable doubt is not for 
application, 38 U.S.C.A. § 5107(b), and the appeal is denied.

IV.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

Here neither disability on appeal has independently caused 
marked interference with employment or required frequent 
periods of hospitalization.  First, there is no evidence that 
the Veteran has required any hospitalization for either 
disability since filing his claim for increased compensation 
benefits in December 2003.  The record shows that the Veteran 
is retired and no longer works.  But he has not produced any 
evidence that either disability has caused marked 
interference with employment.  In addition, no medical 
professional has indicated that either disability has 
contributed to his inability to work.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  This is another way of 
saying the Veteran's existing ratings assigned for his 
disabilities contemplate there will be some employment 
impairment.  Simply stated, although his disabilities may 
interfere somewhat with his ability to work, such impairment 
is already contemplated by the applicable schedular criteria 
so that consideration of an extraschedular rating is not 
shown to be necessary.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating, itself, 
is recognition that industrial capabilities are impaired).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R.                § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER


A disability rating higher than 10 percent for residuals of a 
fracture of the tip of the right fibula is denied.

A disability rating higher than 30 percent for residuals of 
right spontaneous pneumothorax is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


